DOOLING, District Judge.
The argument on the demurrer to the petition herein was directed solely to the time of the sale averred in the petition, and not to the character thereof, and the only question decided in overruling the demurrer was that the petition was filed in time. No authority has been cited to tire effect that the failure of ■an alleged bankrupt to release the levy of an attachment upon his supposed interest in property transferred by him nearly seven years previously constitutes an act of bankruptcy, even though followed by averments that such transfer was a fraudulent one. Nor can it appear that such attaching creditor will obtain a preference until such *1019sale has been determined to be fraudulent in an action to which the transferee is a party. Nor will a court listen with much patience to a petitioning creditor, who complains that he himself has received a preference under such proceedings.
For these reasons the report of the referee is affirmed, the petition for adjudication denied, and the proceeding dismissed.